Title: To George Washington from Amelia Leigh Lloyd, 8 November 1782
From: Lloyd, Amelia Leigh
To: Washington, George


                  
                     Sir
                     Annapolis Novbr 8 1782
                  
                  I beg you will receive my thanks for the two Parcells of letters You sent me from England which I received perfectly safe I must now ask the favor of Your Excellency to forward the enclosed Letters for New York I had in the mean time the pleasure of hearing from My Friends by the way of France with the pleasing inteligence of their being all in perfect health.  I am Sir Your Very humble Servant
                  
                     J. Lloyd.
                     
                  
               